[NOT FOR PUBLICATION –     NOT TO BE CITED AS PRECEDENT]

            United States Court of Appeals
                      For the First Circuit


No. 01-1151

                       MICHAEL MORRISSETTE,

                      Petitioner, Appellant,

                                v.

                  JAMES MATESANZ, SUPERINTENDENT,

                       Respondent, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Morris E. Lasker, Senior U.S. District Judge]


                              Before

                       Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                    and Saris,* District Judge.


     Brian P. Carey, with whom Nicholas C. Theodorou, John A.
Shope, and Foley, Hoag & Eliot LLP, were on brief, for
petitioner, appellant.
     James J. Arguin, Assistant Attorney General, Criminal
Bureau, with whom Thomas F. Reilly, Attorney General, was on
brief, for respondent, appellee.




    *Of the District of Massachusetts, sitting by designation.
                             November    27, 2001

     Per curiam.      Michael Morrissette appeals from the district

court's denial of his petition for a writ of habeas corpus,

claiming that his 1991 state court conviction for second-degree

murder was tainted by the admission of trial evidence obtained

in   violation   of    his    Fifth     Amendment   right   against   self-

incrimination. Given the highly deferential standard applicable

to review of state court judgments by federal courts under the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

see 28 U.S.C. § 2254(d)(1), we affirm.

     We state the facts briefly.            Petitioner was one of three

young males charged in the stabbing death of a 73-year-old man

in an alley in Lowell, Massachusetts, late on the night of

September 18, 1988. Two of the young men, including petitioner,

were charged as joint venturers, with only the third accused of

directly committing the attack.              Trial evidence pointed to

petitioner as owner of one of two knives used in the killing,

and he was alleged to have encouraged the friend who initiated

the stabbing to "finish off" the seriously wounded victim to

prevent identification.

     Several hours after the crime, at about 3 a.m., petitioner

was stopped in the vicinity for questioning by police officers.


                                      -2-
He was asked to remove a shoe for comparison with footprints

found at the murder scene and was told his print matched, an

assertion   that     appears       to     have    been      an   intentional

misrepresentation.1   Petitioner agreed to accompany the officers

to the police station.           He was given Miranda warnings and

eventually signed two statements admitting his presence at the

crime scene.   He also agreed to a blood test that showed traces

of another individual's blood on his hand.                 Petitioner claims

these   statements    and       blood     test   results     were   obtained

involuntarily and thus were admitted into evidence in violation

of the Fifth Amendment. See Haynes v. Washington, 373 U.S. 503,

513-14 (1963).

    Petitioner     cites    a    number    of    factors    to   support   his

contention that the officers obtained the challenged evidence by

overbearing his will, including his age (seventeen), his limited

education (ninth grade), the time of day (early hours of the

morning), his fatigue, his lack of contact with a lawyer or

guardian, and the officers' intentional misstatement that they

had evidence placing him at the murder scene.                He asserts that



    1 A police report detailed this exchange between petitioner
and officers, but the officers involved testified at a
suppression hearing more than two years later that they did not
recall asking for the shoe or observing that it matched
footprints at the crime scene.    Testimony at trial indicated
that, in fact, no footprints had been found at the scene.

                                    -3-
the totality of these circumstances compels the conclusion that

his cooperation with the officers was involuntary, requiring

suppression     of   the   inculpatory     evidence    resulting   from      the

interview.

    Whether or not this would be a close case on direct review,

it is far from that in its present posture.            To obtain a writ of

habeas corpus, petitioner must show both that the Commonwealth

denied his constitutional rights and that the Massachusetts

courts   made    a   determination    that    was     contrary   to,    or   an

unreasonable application of, federal law in rejecting his claim.

See McCambridge v. Hall, 266 F.3d 12, 17 (lst Cir. 2001);

Hurtado v. Tucker, 245 F.3d 7, 16 (lst Cir. 2001); 28 U.S.C. §

2254(d)(1).2     A state court determination is unreasonable only

if it is "so offensive to existing precedent, so devoid of

record support, or so arbitrary, as to indicate that it is

outside the universe of plausible, credible outcomes."                 O'Brien

v. Dubois, 145 F.3d 16, 25 (lst Cir. 1998); see also Williams v.

Matesanz, 230 F.3d 421, 425 (lst Cir. 2000).




    2 Petitioner does not argue that the state court ruling was
"contrary to" clearly established federal law or, under 28
U.S.C. § 2254(d)(2), that it was "based on an unreasonable
determination of the facts in light of the evidence presented in
the State court proceeding." We therefore consider only whether
the decision represented an "unreasonable application" of
clearly established federal law.

                                     -4-
      This is not such a case.      During his six hours of detention,

petitioner was unrestrained, afforded access to a restroom, and

offered coffee.       He was advised of his Miranda rights before

giving the statements or consenting to the blood test.             Although

the   hour    was   late,   the   trial    court   found   no   evidence   of

weariness, and petitioner can point to no evidence in the record

that he was sleep-deprived.         He was stopped on the street, not

taken from his home.        Indeed, petitioner was alert enough, and

comfortable enough, to point out a typographical error in the

transcription of his first statement.          The officers' fabrication

of evidence adverse to petitioner – the supposed footprints – is

insufficient in this context to render unreasonable the state

courts' conclusion that he acted voluntarily.                   There is no

evidence of a causal connection between the deception and either

petitioner's willingness to accompany the officers to the police

station or his later decision, after           Miranda warnings, to give

a statement and allow the blood test.               See United States v.

Byram, 145 F.3d 405, 408 (lst Cir. 1998) ("trickery is not

automatically coercion").

      Petitioner maintains that the state trial court's decision

was unreasonable because the judge did not explicitly consider

all of the relevant factors in a "totality of the circumstances"

review.      He points out, for example, that the judge's decision


                                     -5-
failed to address his age, lack of education, and the footprint

deception.   The district court, however, carefully reviewed each

of the factors raised by petitioner in concluding that, even

"taken together," they do not permit a finding that the state

court unreasonably applied federal law in rejecting petitioner's

Fifth Amendment claim.    Our own review leads us to the same

determination.   Accordingly, the district court did not err in

denying the application for a writ.

    Affirmed.




                               -6-